836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.HEENEY, ARMSTRONG & HEENEY, Plaintiff-Appellee,v.Norris Leo DANGLER, Defendant-Appellant.
No. 87-3749.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 30, 1987.Decided Dec. 17, 1987.

Norris Leo Dangler, appellant pro se.
Heeney, Armstrong & Heeney, for appellee.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Norris L. Dangler appeals from the order of the district court remanding this contract action to the Circuit Court for Montgomery County, Maryland.  The district court's order of remand is not reviewable on appeal.  28 U.S.C Sec. 1447(d);  Mason v. Callaway, 554 A.22d 129, 130 (4th Cir.), cert. denied, 434 U.S. 877 (1977).  This Court therefore lacks jurisdiction to hear Dangler's appeal.


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively and dismiss the appeal.


3
DISMISSED.